Title: To Thomas Jefferson from Charles Pinckney, 22 May 1805
From: Pinckney, Charles
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     
                        26 March—22 May 1805
                        May 22: 1805 In Aranjuez
                  
                  I wrote you a few weeks since by Mr. Gorham, & finding another safe opportunity by Mr. Preble, I avail myself of it, to send you a Duplicate of what I wrote before, and to add that subsequent events have proved and confirmed beyond a doubt what I then told you, which was, that my conduct & the stand I made here, was the true reason of precipitating the rupture between England & Spain. At the time I wrote by Capt. Dulton to Mr. Madison in July, England had then determined Spain should remain neutral, and Soler, her Minister of Finance, had but a short time before that, written Circular Letters to all the Sea Ports to that effect—It was only upon the stand they saw I made here, and on the idea that our Government never would give way either on the Question of West Florida, or the Western limits of Louisiana or the great pecuniary one of the French Condemnations and Spoliations, and the difficulty of amicably arranging them, that made England decide to alter her plan, and strike at Spain—Nothing less than the decision of my conduct, & the tone I gave to my proceedings, at that time, could have produced, at so early a period, an event so fortunate for us. When I have the pleasure of seeing you, I shall be able to explain much more than I choose to trust to paper, even by this, as I consider it, very safe opportunity—We are still waiting Mr. Cevallos’s answer to our third Letter, which is to be sent to you by this opportunity, and at present I can form no definitive opinion as to the result. I am extremely anxious about the conclusion as I wish so much to return, & also that we may be able to arrange every thing amicably, and annex Florida to our Republic—it is peculiarly valuable to us as a nation, and in this light I wish it as a Citizen of the United States. as a Citizen of South Carolina, I am, if possible, still more anxious, because it will add great weight & security to that particular interest which Georgia South Carolina, Louisiana & Florida must compose, & which in the greatest part of its most valuable staples and productions, differ from the rest of the Union—These form, or will form when we obtain Florida, so great a proportion of that Territory of our Country, and particularly of its Sea-coast—Its soil is so fertile & productions so extremely valuable, that there can be no doubt in a few years it will be so populous as to have great weight in the political scale, & enlightened, as I trust they will be, by their neighbours who, have the same local interests with themselves, it is to be hoped their weight will always be thrown into the republican one—For these & many reasons, I am anxious now to annex Florida, and I confess I should not feel a little pleased in being one of the Instruments of doing it. I still have my fears we shall not get it at this time, as the French seem so anxious to make something out of it themselves—their expressing an opinion that West Florida is no part of the Cession of Louisiana, clearly proves this, & their wishing us to have no retrospect but in case of an agreement, only to date from the present time, is a clear proof that in case they find they are obliged to give way and can get no money from us, they wish all the monstrous grants of Land that have lately been made to Lauret & others, in which it is presumed Mr Talleyrand is concerned, should be held valid, well knowing how much they would increase in value when forming a part of the United States, and I should not be surprised if even he Talleyrand & others should be anxious to have establishments and property there to which they may fly in case of new convulsions in Europe where every thing hangs by a thread, & they should escape with their lives—they are fully aware of this uncertainty & it is the conviction in my mind that it exists, which makes me (if France must have a Despot) prefer Bonaparte to a Bourbon while the one holds the reins all is uncertainty and force and you may be assured that republicanism is gaining ground, while the return of the other would bring with it the sanction of ages & the support of all the Monarchies of Europe thereby making its continuance & transmission much more regular & secure than the other— I have no doubt the republicans are at this moment the majority in France, and that they will continue secretly & silently to increase while Bonaparte holds the power, & that the moment he is no more, Liberty will have again a chance to do something—I am not one of those who suppose it is impossible for Frenchmen to be free—On the contrary I think the french character, notwithstanding, the unfortunate issue of their first attempt, is extremely improved even by the tempestuous Experiments they have made—I have therefore reason to believe their next essay will be made upon more moderate & rational principles, & succeed better—Our example will have an astonishing effect in removing the dangerous & false opinion that a People with an extensive Territory cannot be free and happy & continue united or protect themselves—it is now in the mouths of every well informed influential Frenchman, and this is so well known to Bonaparte that be assured he hates our Government and detests its effects more, if possible, than he does England, and that nothing on Earth would give him so much pleasure as to injure or if possible destroy it—his conduct in getting Louisiana & the navigation of the Missisipi into his hands when he did & his making the Spaniards stop the Deposit at New Orleans when he ordered it in 1802 are such unanswerable proofs of his Enmity to us as to leave no doubt of what would be his course if he had peace & the means to attend to it—As You must unquestionably hear it from another source I now inform you confidentially that the Deposit at New Orleans was stopped by the express Order & at the sole instance & application of the French Government & that I am now able to give you the highest most authentic & official proof of the fact & that it was only done by their order. but knowing You will recieve it from another & very respectable source I do not think it necessary now to give you my authority—there is nothing perhaps will astonish you & Mr. Madison more than this fact & to You alone I now communicate it for the present in confidence: there is not a man in my office or about me who knows a Word of the circumstances & therefore I put this in my own hand writing in this duplicate having ordered a blank to be left here on purpose to be filled up by myself after the rest was copied.
                  I well know the sensation that such a development would make in the minds of the American people against the French, & that in their general detestation and abhorrence of this perfidious & unmanly act, (for it was certainly unmanly to do it & deny it in the manner they did) they would be apt to confound the Nation with their Government, whereas I still hope the french Nation will be not only always friendly to us when it is in their power to act from themselves, but that they will be one day much more like us in their situation & pursuits—for this reason I keep it a profound secret & leave it to you, when you hear it from the other source, to determine what use is to be made of it. I had proceeded thus far in writing you, when Mr. Cevallos’s answer to our third note appeared. Our official letter to Mr. Madison will give a full account of it, & inclose a Copy by which you see fully that any further mildness & moderation are totally lost upon this Court, & that if we are to get what we have a right to, our Government must now look to a different course—in this, Mr. Cevallos has inserted a part of Mr. Talleyrand’s note to the Spanish Ambassador, in July last, respecting our claims, evidently calculated to threaten us with the resentment of France, should we presume to persevere in our Claims for French spoliations within the Spanish Territory—these remarks & particularly where he says “his Imperial Majesty would have expressed great displeasure at the Spanish Government had they entered into any arrangements with us respecting the french Condemnations & Spoliations & would have had this displeasure expressed in a much stronger manner to the United States.” Thereby treating us as Governments perfectly at his Will & whom he could applaud or censure as he thought proper, will surprise you—This, connected with the whole tenour of Mr. Cevallos’s Letter & the charge by both Governments (French & Spanish) on us of wishing to be paid twice for the same thing must convince you that all my Opinions respecting the inutility of any attempts except those of force or fear are well founded—that my conduct to them in July last was the only one calculated to obtain our rights & that we must either come to something like that again or yield them which I am sure You will never do—this last letter of the Spanish Minister Cevallos & the inclosure must shew You the Difficulties I have had to encounter here in every important Question I had to discuss—such particularly as the French Claims the attempt to purchase Florida the stopping the Deposit at New Orleans. the act of the 24 February & the refusal to ratify the Convention in all of which there can be no doubt France interfered as much as possible against us & that it is entirely owing to her Spain has been so extremely unfriendly to us & still continues so as they would be afraid to push things so far if they were not  backed by France: the present state of things promises nothing but a continued & positive refusal on the part of this Government to comply with our offers & Your directions as to the Claims—this being confirmed by Mr. Cevallos in his last conference We have determined to send Mr. Preble with our dispatches whom I recommend strongly to your notice & protection & Mr Madisons—He has assisted greatly here in writing & translating—is extremely intelligent & will be able to explain much to You—I am preparing to return the moment the Special Mission is ended which being begun in Mr Morris’s & my name, it was proper I should continue in it until the End—I expect it will now terminate soon & I fear not as we wish & as we have upon all occasions used the utmost mildness & moderation it will be a new proof to You that neither those or Justice can be depended upon as having the least influence here or with France—that my conduct has been zealous & most completely disinterested in endeavouring to first persuade & afterwards to compell them to a different course & this in the face of the most polite & friendly attentions personally a proof of which I enclose You a copy of one of the Prince of Peace’s letters to me dated only six days before Mr. Cevalloss refusal to ratify the Convention & which will shew You the affectionate footing I was upon with him until then—in short there is no doubt they shewed me every kind of civility & particular personal attention in the hope it might make me recieve the refusal to ratify the Convention & to comply with our just demands as to the limits & french claims with less resentment than they well knew such treatment of our Government deserved, but they found they knew me very little to make such calculations—it was impossible for me who had at home so zealously & invariably opposed every attempt even from our own then Government & its officers to injure the rights & insult the feelings of our citizens should suffer any foreign Government to do so merely from the ridiculous idea of being said to stand well with them. I would rather stand well with my own feelings & that our citizens should know that under no circumstances I can ever forget what belongs to their honour or rights & I am sure that my firm maintenance of them has given me more Respect and in Europe than a contrary or more supple one would have done.
                  I have written you a long letter but the long & active & I trust steady & consistent part I have taken in the affairs of our own State & as far as I could in those of the United States make me feel an interest in them which is far more dear to me than any other consideration—I have been so much concerned in forming the constitutions of both & in doing all I could lately to bring them back to their original republican principles & to place them in hands that I know will take care to keep them so that I own I am particularly anxious to explain to You my opinions & the motives of my conduct because I always wish to possess as I have hitherto done Your regard & good opinion & feeling as I do that my conduct in Europe is steadily & in the most disinterested manner maintaining the Rights of our Citizens & the honour of our Government has invariably met the approbation of the European Governments I therefore consider it as giving me an additional claim to Your friendship for me & in this opinion I have written You this long & confidential letter &c. which I send you by a very confidential opportunity I shall keep this letter open to see if any thing occurs before the oppertunity goes but I have little or no hope that any thing will be done here now—Mr Monroe has some & I wish I may be mistaken & he right—he is very zealous & leaves no proper means untried to accomplish it—I am very glad he is come as I am sure & indeed know he will tell you that he highly approved my conduct here in July last now acts upon it himself & sees by being present the necessity there was for it & that the stand I then made has been & will be productive of great public utility—being made on truly independent and American Ground, without considering the Views & opinions of any nation but our own it certainly affected very much the attention of Europe & taught both France & Spain to know & feel the consequences of such conduct to us in future & should we ultimately succeed (which I still doubt) our firmness then & since the special mission begun will in the opinion of Mr      & myself have greatly contributed to it—
                  I keep this letter open until the return of Mr. Dulton from Paris where we have sent to General Armstrong to see if any thing can be done there further or that it may yet be possible to get their influence to assist the negotiation here
                   March 26: 1805 
                  
                  Captain Dulton returned last night with letters from General Armstrong stating that the French Answer is in the highest tone possible—that our claims as to West Florida & French Spoliations are totally unfounded & must be abandoned & that at all events & hazards & without a moments doubt & hesitation France will support Spain against us even should things proceed to extremities—thus it appears in the face of their most solemn promises they are determined to oppose us & to reduce our purchase of Louisiana to a mere nothing. however this may perhaps surprise You it does not me—When I recollect M B:s conduct to us for the last 4 Years & particularly the one to get back the ratification of the cessage of Louisiana after it had been compleated & stop it entirely & his earnest & irresistible desire to make peace with England that he & Spain together may pay more attention to us—I see every moment new cause to wish the continuance of the War in Europe & for us to be on our guard the moment they think of peace—One would not suppose that England would be so lost to her own interest & safety as even to join France & Spain against us but there is no knowing what misguided counsels stimulated by Revenge may prompt them to even against their own interest—When I recollect their former designs (in 1793) & see their present stupid & impolitic conduct in shutting us out of the West India Islands there is no knowing what even they may be tempted to do—
                  I enclose you an Extract which perhaps You have not seen & which gives us the View even Europe has of some of our former acts—every American must blush it had ever been possible for such remarks to be made & 
                     with  truth—
                  April 
                  
                  It is now some weeks since we heard from Mr. Cevallos & have written him a letter urging him to send us his answer to the Western Limits of Louisiane—which he has promised & which closes the disension of all the controverted points—after reviewing this it must soon appear whether it is possible to do any thing here or now & as we have been now employed three months & very closely so indeed & the season advancing fast into summer I am hopeful we shall soon finish my anxiety being very great indeed. To return with the greatest dispatch to CaroLine & my little family.
                  April 26 
                  
                  We have just had another answer from Mr. Armstrong stating that he had laid all our correspondence before Mr Talleyrand whose laconic & densive answer was “that the more they considered the subject the more they (France) were convinced that Spain was right on every Question of the Controversy with us”—Some short time before this We had received Mr. Cevalloss answer to the Western Limits confering them to the Natchitoches & thus abridging the once supposed extensive county of Louisiane to a mere nothing as to sea-coast and proving what we scarcely ere doubted since the answer of France that she (France) wants to be paid Three times for the country— once as she was by us, secondly by Spain to save West Florida to her & place the Western Limit at the Natchitoches & if this succeeds then at some future period to sell the Floridas to us or something like the scheme already proposed through Mr   —& for a price not unlike that given for Louisiane & she to recieve the money from us—
                  May 18 
                  
                  Finding it impossible notwithstanding all our attempts to get from this Government any propositions in return for those we had made & Mr. Monroe seeing clearly that it was in vain to expect any thing like such an amicable adjustment as we could alone accede to, thought that it would be best for us to send in at this stage our ultimatum which was done in the manner our public letters announce to which on the 15th We recieved Mr Cevallos’s final rejection & refusal to do any one thing we expected or demanded—He refuses to pay a shilling for the french spoliations—to give up a foot of West Florida (as so called by the English) & scarcely a foot to the West of the Mississipi—In short he refuses every thing & has not even the decency to offer any thing or any mode of accommodation on the part of Spain.—In return for great lenghth of time in attending on him, & for unexampled moderation & patience & every effort to conciliate he has displayed unwarrantable (in then situation at least) haughtiness of proceedure & a mode of rejecting all our claims which may be said to amount almost to defiance & contempt—Under these circumstances We have been inevitably compelled to put an end to the Special Mission & Mr Monroe has this moment demanded his passport & audience of Leave to return to London & We are now waiting the answer.
                  May 20: 1805 
                  
                  Mr. Cevallos’s answer is recieved appointing tomorrow for Mr Monroe’s audience of Leave & the Passport will be immediately granted to him & the answer which is enclosed will convince You that every thing I have hitherto said & transmitted You is strictly true & that nothing is to be done with this Court but by fear & force & by removing the idea that we are not entirely to be directed by France in this or any other attempt to assert our rights either here or elsewhere & that We will not sacrifice every national claim to peace & Commerce—Our public letter is so full on this subject that I omit many observations that may be made but I now hope You will think & I am sure Mr. Monroe will tell You so, that in the very arduous & difficult situations I have had here for nearly four Years, with the whole influence of France constantly opposed to our claims that I have never once forgot what was due to the rights or honour of our country, nor ever once suffered the idea to exist that she was either to be managed by a subject to the influence of any power on Earth—In finishing the Special Mission as We have done We give to Spain & France an Example of moderation they by no means deserved at least as to the manner in which we conducted the whole negotiation, & our offer & the terms in which We made & explained them—although for four months continually requested to do so they have obstinately refused to make us any propositions in return for those We make & in positively refusing to pay a shilling for the french Spoliations—to yield an inch of West Florida—to insist on a line between the Aday & Natchitoches to cut the Red River on the Western limits & even to refuse to ratify the Convention of August 1802 except they had the right to annex a Declaratory thereto destructive of the claims, established by the 6th Article (which Mr. Madison positively forbid us to accept) they have even of such a defiance as will call up all those feelings for which the freemen of our Country have hitherto been so peculiarly distinguished For my own part I am at a loss what to do I am so extremely anxious to return home that every Day appears like a month to me & yet there being no one who I choose to leave to represent the United States or who is qualified for diplomatic disension & not thinking myself authorised to put an end to all diplomatic intercourse without your orders I am obliged to sacrifice my own interest & feelings & every personal consideration & remain sometime longer—Mr. Monroe is decidely of opinion I ought to do so until I can get a proper person to take the place or until Mr Bowdoin or Mr Irvine arrive which I now find very uncertain & perhaps the honour of our Country makes it necessary they should not arrive until You know what has happened & direct accordingly—I am completely tired of this situation in which I have acted, as Consul, Agent for claims & Minister & in short every thing for this last two Years & besides being obliged to stay so long & so dreadfully inconveniently from home have been saddled with the most enormous Expences that can be concieved—but in this as on every other occasion I have made my personal convenience & my interest give way to public consideration & the only Reward I wish is that my Country should think of me as they have always done & to believe that nothing can make me forget what belongs to their national honour & independence I do not suppose it is necessary to add any thing to what our public letter & this & my private one to Mr Madison contains which he will shew You—I know great pains have been taken by interested men to weaken the place I once held in your Esteem as a friend to Liberty.—I will hope You are too just to let any thing prejudice me with You until You see & hear me & give me an opportunity to detail what I know of men & things in Europe—I have not been an inattentive or unfeeling spectator nor an inactive one—Whatever You may for a moment have thought, I believe now I shall recieve from You, as I know I well deserve & will recieve from the American People at least the acknowledgement that I have refused to yield the rights in Europe with the same firmness I did at home & that although We have not been able to succeed yet that We have preserved our claims inviolate & have left to our Government & fellow Citizens the same opportunity to display their Zeal in asserting & defending, that We did in refusing to yield them.—In your hands I am convinced they are always safe. The territory & pecuniary claims in Question are of great value, but much greater are the important & delicate points of national honour. in the refusal of Spain & the interference of France are involved not only in a high degree our national honour but little less than our independence, or at least our free agency as a nation & on the trying crisis I am to rejoice they are in hands so able & honest  
                     as they now are.—
                  I am hopeful soon to see you in Washington & to assure You personally of the affectionate regard & respect with which I am always 
                  Dear Sir Yours Truly
                  
                     Charles Pinckney 
                     
                     
                        May 22: 1805
                     In Aranjuez
                  
                  
                     I must request You to correct a mistake in the long piece of 21 March 1803 to the Prince of Peace copy of which I sent You in my last as on looking over another copy made by the same clerk I find he omitted the word “not” which was in the original sent to the Prince & is also in my office Book—the original as sent to the Prince positively asserted that Florida did not include any part of the East Bank of the Mississipi on which assertion You will find We acted all through.
                     As my Expence at the Kings 
                         under the Special Mission has been totally extra I have by Colonel Monroes desire & advice charged it as such, as there can be no doubt of Your allowing it.
                     I beg leave to present Captain Dulton to You as a much deserving Citizen.
                  
               